Ludeling, C. J.
The plaintiffs in this case have moved to dismiss the appeal on the grounds that the defendant died before filing the appeal bond in the district court, and there is no administrator appointed to represent the succession and no acceptance thereof hy the heirs.
The appeal has never been taken until the bond has been filed; there is no appeal in this case; the agency of fhe attorney to act in the case ceased at the death of the defendant, and there being no representative of the succession authorized to act, the filing of the bond was unauthorized, and appeal is iuclioate only.
It is therefore ordered that the case he stricken from the docket of this court.